Case 3:18-cv-01510-NJR Document 81 Filed 03/19/20 Page 1 of 1 Page ID #1084




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EDWARD HAGOOD,

                  Plaintiff,

 v.                                              Case No. 3:18-CV-1510-NJR

 PORTFOLIO RECOVERY
 ASSOCIATES, LLC,

                  Defendant.

                        JUDGMENT IN A CIVIL ACTION

DECISION BY THE COURT.

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS ORDERED AND ADJUDGED that, pursuant to the Court’s Order of March 19,

2020 (Doc. 80), judgment is entered in favor of Defendant Portfolio Recovery Associates, LLC.

Plaintiff Edward Hagood shall recover nothing, and this entire action is DISMISSED.


       DATED: March 19, 2020

                                                  MARGARET M. ROBERTIE,
                                                  Clerk of Court

                                                  By: s/ Deana Brinkley
                                                         Deputy Clerk


APPROVED: __________________________
          NANCY J. ROSENSTENGEL
          Chief U.S. District Judge
